UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. Leuthold Core Investment Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 60.07% Aerospace & Defense - 2.88% Alliant Techsystems, Inc. $ Boeing Co. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Triumph Group, Inc. Air Freight & Logistics - 0.02% Hyundai Glovis Co., Ltd. (b) Airlines - 5.78% Air China, Ltd. (b) Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. Hawaiian Holdings, Inc. (a) JetBlue Airways Corp. (a) Southwest Airlines Co. Turk Hava Yollari (a)(b) Auto Components - 0.21% APM Automotive Holdings Bhd (b) Halla Holdings Corp. (b) Halla Visteon Climate Control Corp. (b) Hankook Tire Co., Ltd. (b) Hota Industrial Manufacturing Co., Ltd. (b) Hyundai Mobis Co., Ltd. (b) Kenda Rubber Industrial Co., Ltd. (b) Mando Corp. (a)(b) Minth Group, Ltd. (b) Pyeong Hwa Automotive Co., Ltd. (b) Sungwoo Hitech Co., Ltd. (b) Automobiles - 0.11% Hyundai Motor Co. (b) Tata Motors, Ltd. - ADR Banks - 0.47% Banco Santander Chile - ADR Bank Negara Indonesia Persero Tbk PT (b) Bank of China, Ltd. (b) Bank Pan Indonesia Tbk PT (a)(b) BDO Unibank, Inc. (b) China CITIC Bank Corp., Ltd. (b) Chong Hing Bank, Ltd. (b) Corpbanca SA (b) CTBC Financial Holding Co., Ltd. (b) DBS Group Holdings, Ltd. (b) ICICI Bank, Ltd. - ADR Industrial Bank of Korea (b) Kasikornbank PCL - NVDR King's Town Bank Co., Ltd. (b) Taishin Financial Holding Co., Ltd. (b) Taiwan Business Bank (a)(b) Turkiye Sinai Kalkinma Bankasi AS (b) Biotechnology - 2.33% Alexion Pharmaceuticals, Inc. (a) $ Amgen, Inc. Biogen Idec, Inc. (a) Celgene Corp. (a) China Biologic Products, Inc. (a)(b) Gilead Sciences, Inc. (a) United Therapeutics Corp. (a) Building Products - 0.02% China Lesso Group Holdings, Ltd. (b) Chemicals - 0.07% Aeci, Ltd. (b) Century Sunshine Group Holdings, Ltd. (b)(e) China BlueChemical, Ltd. (b) China Lumena New Materials Corp. (a)(b)(e)(f) Kukdo Chemical Co., Ltd. (b) Soda Sanayii AS (b) Construction & Engineering - 0.02% Protasco Bhd (b) Construction Materials - 0.01% China Shanshui Cement Group, Ltd. (b) Consumer Finance - 2.89% Capital One Financial Corp. Discover Financial Services Navient Corp. PRA Group, Inc. (a) SLM Corp. Containers & Packaging - 0.03% CPMC Holdings, Ltd. (b) Kian JOO CAN Factory Bhd (b) Distributors - 0.02% Xinhua Winshare Publishing and Media Co., Ltd. (b) Diversified Consumer Services - 0.02% Kroton Educacional SA (b) Diversified Financial Services - 0.05% Fubon Financial Holding Co., Ltd. (b) Metro Pacific Investment Corp. (b) Diversified Telecommunication Services - 0.05% China Communications Services Corp., Ltd. (b) China Telecom Corp., Ltd. - ADR Telekomunikasi Indonesia Persero Tbk PT - ADR Electric Utilities - 0.06% PGE Polska Grupa Energetyczna SA (b) Reliance Infrastructure, Ltd. - GDR Tauron Polska Energia SA (b) Electrical Equipment - 0.01% Boer Power Holdings, Ltd. (b) Electronic Equipment, Instruments & Components - 4.28% Arrow Electronics, Inc. (a) $ Avnet, Inc. Benchmark Electronics, Inc. (a) Chin-Poon Industrial Co., Ltd. (b) Flextronics International, Ltd. (a) Ingram Micro, Inc. - Class A (a) Insight Enterprises, Inc. (a) Jabil Circuit, Inc. Jahwa Electronics Co., Ltd. (b) Sanmina Corp. (a) SYNNEX Corp. Taiwan Union Technology Corp. (b) TE Connectivity, Ltd. (b) VST Holdings, Ltd. (b) Wasion Group Holdings, Ltd. (b) Energy Equipment & Services - 0.03% China Oilfield Services, Ltd. (b) Dayang Enterprise Holdings Bhd (b) Food & Staples Retailing - 4.23% Costco Wholesale Corp. CVS Health Corp. Wal-Mart Stores, Inc. Food Products - 0.04% Lotte Food Co., Ltd. (b) Thai Union Frozen Products PCL - NVDR Gas Utilities - 0.01% GAIL India, Ltd. - GDR Health Care Equipment & Supplies - 0.03% i-SENS, Inc. (a)(b) Kossan Rubber Industries (b) Health Care Providers & Services - 7.08% Aetna, Inc. Anthem, Inc. Cigna Corp. Ensign Group, Inc. Hanger, Inc. (a) HCA Holdings, Inc. (a) Humana, Inc. Kindred Healthcare, Inc. LifePoint Hospitals, Inc. (a) Magellan Health, Inc. (a) Mediclinic International, Ltd. (b) Qualicorp SA (a)(b) Select Medical Holdings Corp. Shanghai Pharmaceuticals Holding Co., Ltd. (b) UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B VCA, Inc. (a) WellCare Health Plans, Inc. (a) Hotels, Restaurants & Leisure - 0.01% REXLot Holdings, Ltd. (b) Household Durables - 0.13% Direcional Engenharia SA (b) $ Ez Tec Empreendimentos e Participacoes SA (b) Haier Electronics Group Co., Ltd. (b) Lentex SA (b) Man Wah Holdings, Ltd. (b) Steinhoff International Holdings, Ltd. (b) Independent Power Producers & Energy Traders - 0.02% Huaneng Power International, Inc. - ADR Insurance - 2.46% Allied World Assurance Co. Holdings AG (b) Allstate Corp. Anadolu Anonim Turk Sigorta Sirketi (a)(b) Aspen Insurance Holdings, Ltd. (b) Assured Guaranty, Ltd. (b) Axis Capital Holdings, Ltd. (b) New China Life Insurance Co., Ltd. (b) PICC Property & Casualty Co., Ltd. (b) Porto Seguro SA (b) Santam, Ltd. (b) Travelers Companies, Inc. Internet Software & Services - 0.05% Tencent Holdings, Ltd. (b) IT Services - 4.88% Accenture PLC - Class A (b) Amdocs, Ltd. Cognizant Technology Solutions Corp. - Class A (a) Computer Sciences Corp. Convergys Corp. DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. International Business Machines Corp. Korea Info & Comm (a)(b) MasterCard, Inc. - Class A Nice Information & Telecommunication, Inc. (b) Science Applications International Corp. Teradata Corp. (a) TravelSky Technology, Ltd. (b) Visa, Inc. - Class A Western Union Co. Machinery - 0.04% Hy-Lok Corp. (b) United Tractors Tbk PT (b) Media - 0.03% Cyfrowy Polsat SA (b) SMI Holdings Group, Ltd. (b) Metals & Mining - 0.07% Eregli Demir ve Celik Fabrikalari TAS (b) Hindalco Industries, Ltd. - GDR Kumba Iron Ore, Ltd. (b) Sesa Sterlite, Ltd. - ADR Multiline Retail - 2.97% Dillard's, Inc. - Class A $ Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Oil, Gas & Consumable Fuels - 2.53% China Petroleum & Chemical Corp. - ADR CNOOC, Ltd. - ADR CVR Energy, Inc. Elnusa Tbk PT (b) Green Plains, Inc. HollyFrontier Corp. Marathon Petroleum Corp. PBF Energy, Inc. - Class A Phillips 66 Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT Exploration & Production PCL - NVDR PTT PCL - NVDR REX American Resources Corp. (a) Sasol, Ltd. - ADR Valero Energy Corp. Western Refining, Inc. Paper & Forest Products - 0.04% Fibria Celulose SA - ADR (a) Personal Products - 0.05% AMOREPACIFIC Group (b) Pharmaceuticals - 0.11% Aspen Pharmacare Holdings, Ltd. (b) Dr. Reddy's Laboratories, Ltd. - ADR Guangzhou Baiyunshan Pharmaceutical Holdings Co., Ltd. (b)(e) Real Estate Management & Development - 0.24% Bumi Serpong Damai Tbk PT (b) China South City Holdings, Ltd. (b) China Vanke Co., Ltd. (a)(b) CIFI Holdings Group Co., Ltd. (b) Franshion Properties China, Ltd. (b) New World Development Co., Ltd. (b) Shimao Property Holdings, Ltd. (b) Sunway Bhd (b) Vista Land & Lifescapes, Inc. (b) Wing Tai Holdings, Ltd. (b) Road & Rail - 0.02% PKP Cargo SA (b) Semiconductors & Semiconductor Equipment - 3.76% Advanced Semiconductor Engineering, Inc. - ADR ChipMOS TECHNOLOGIES Bermuda, Ltd. (b) Cirrus Logic, Inc. (a) First Solar, Inc. (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. Intel Corp. Lattice Semiconductor Corp. (a) Magnachip Semiconductor Corp. (a)(b) Marvell Technology Group, Ltd. (b) MediaTek, Inc. (b) Micron Technology, Inc. (a) NVIDIA Corp. ON Semiconductor Corp. (a) $ Silicon Image, Inc. (a) Silicon Motion Technology Corp. - ADR Siliconware Precision Industries Co., Ltd. - ADR Sino-American Silicon Products, Inc. (b) SK Hynix, Inc. (a)(b) Taiwan Semiconductor Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Vanguard International Semiconductor Corp. (b) Xilinx, Inc. Specialty Retail - 5.47% Advance Auto Parts, Inc. Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) AutoZone, Inc. (a) CarMax, Inc. (a) China ZhengTong Auto Services Holdings, Ltd. (b) Group 1 Automotive, Inc. Lithia Motors, Inc. - Class A O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Super Group, Ltd. (a)(b) Technology Hardware, Storage & Peripherals - 4.66% Apple, Inc. Aten International Co., Ltd. (b) Bematech SA (b) Catcher Technology Co., Ltd. (b) Hewlett-Packard Co. Lenovo Group, Ltd. (b) Lexmark International, Inc. - Class A Pegatron Corp. (b) QLogic Corp. (a) Samsung Electronics Co., Ltd. (b) SanDisk Corp. Seagate Technology PLC (b) Western Digital Corp. Textiles, Apparel & Luxury Goods - 0.06% Hosa International, Ltd. (b) Shenzhou International Group Holdings, Ltd. (b) Trading Companies & Distributors - 0.02% Barloworld, Ltd. (b) Transportation Infrastructure - 0.08% Arteris SA (b) Shenzhen International Holdings, Ltd. (b) Tav Havalimanlari Holding AS (b) Tianjin Port Development Holdings, Ltd. (b) Wilson Sons, Ltd. - BDR Water Utilities - 1.47% American States Water Co. American Water Works Co., Inc. Aqua America, Inc. California Water Service Group Cia de Saneamento Basico do Estado de Sao Paulo - ADR Wireless Telecommunication Services - 0.15% China Mobile, Ltd. - ADR $ MTN Group, Ltd. (b) SK Telecom Co., Ltd. - ADR Tim Participacoes SA - ADR Turkcell Iletisim Hizmetleri AS - ADR (a) TOTAL COMMON STOCKS (Cost $377,554,667) $ PREFERRED STOCKS - 0.33% Banks - 0.01% Itau Unibanco Holding SA - ADR $ Chemicals - 0.02% Braskem SA - ADR Food & Staples Retailing - 0.30% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR TOTAL PREFERRED STOCKS (Cost $2,825,391) $ INVESTMENT COMPANIES - 10.74% Exchange Traded Funds - 10.74% iShares CMBS ETF $ iShares Floating Rate Bond ETF iShares Global ex USD High Yield Corporate Bond ETF iShares iBoxx $ High Yield Corporate Bond ETF iShares JP Morgan USD Emerging Markets Bond ETF iShares MBS ETF iShares MSCI India Small-Cap ETF PIMCO 0-5 Year High Yield Corporate Bond Index Exchange-Traded Fund PowerShares Build America Bond Portfolio PowerShares Emerging Markets Sovereign Debt Portfolio PowerShares International Corporate Bond Portfolio SPDR Barclays International Corporate Bond ETF SPDR Barclays International Treasury Bond ETF SPDR Barclays Short-Term International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF TOTAL INVESTMENT COMPANIES (Cost $92,969,234) $ Principal Amount Fair Value CORPORATE BONDS - 1.67% Biotechnology - 0.18% Amgen, Inc. 4.100%, 06/15/2021 $ $ Capital Markets - 0.57% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Health Care Providers & Services - 0.31% Coventry Health Care, Inc. 5.950%, 03/15/2017 Industrial Conglomerates - 0.52% General Electric Co. 5.250%, 12/06/2017 Tobacco - 0.09% Altria Group, Inc. 9.700%, 11/10/2018 TOTAL CORPORATE BONDS (Cost $13,516,685) $ UNITED STATES TREASURY OBLIGATIONS - 2.07% United States Treasury Notes - 2.07% 2.500%, 04/30/2015 $ $ 1.375%, 11/30/2015 5.250%, 11/15/2028 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $17,391,351) $ FOREIGN GOVERNMENT BONDS - 5.16% Bank Nederlands Gemeenten NV 1.850%, 11/07/2016 (b) JPY410,000,000 $ Development Bank of Japan 1.750%, 03/17/2017 (b) JPY410,000,000 Federal Republic of Germany 3.500%, 07/04/2019 (b) EUR7,820,000 Government of France 3.500%, 04/25/2020 (b) EUR2,600,000 Government of United Kingdom 3.750%, 09/07/2020 (b) GBP2,950,000 Kingdom of Spain 4.000%, 04/30/2020 (b) EUR4,110,000 Province of Manitoba Canada 1.750%, 05/30/2019 (b) USD3,800,000 Republic of Italy 4.500%, 03/01/2019 (b) EUR2,190,000 4.250%, 09/01/2019 (b) EUR3,200,000 TOTAL FOREIGN GOVERNMENT BONDS (Cost $46,098,480) $ Shares Fair Value SHORT-TERM INVESTMENTS - 8.04% Money Market Funds - 8.04% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $68,579,918) $ Total Investments (Cost $618,935,726) - 88.08% $ Other Assets in Excess of Liabilities - 11.92% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt BDR Brazillian Depositary Receipt EUR Euro GBP British Pound GDR Global Depositary Receipt JPY Japanese Yen NVDR Non-Voting Depositary Receipt USD U.S. Dollar (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2014. (d) All or a portion of theassets have been committed as collateral for open securities sold short. (e) Illiquid security. The fair value of these securities total $307,691 which represents 0.04% of total net assets. (f) The security is currently being fair valued in accordance with procedures established by the Board of Directors of Leuthold Funds, Inc. due to a lack of market activity and observable inputs. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Schedule of Securities Sold Short - (a) December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 9.25% Aerospace & Defense - 0.12% DigitalGlobe, Inc. $ Airlines - 0.09% Latam Airlines Group SA - ADR Banks - 0.05% MB Financial, Inc. Building Products - 0.25% Masonite International Corp. USG Corp. Capital Markets - 0.26% Credit Suisse Group AG - ADR Deutsche Bank AG (b) Chemicals - 0.41% Ashland, Inc. Balchem Corp. Chemtura Corp. HB Fuller Co. Olin Corp. Communications Equipment - 0.05% ViaSat, Inc. Diversified Consumer Services - 0.22% LifeLock, Inc. Sotheby's Diversified Financial Services - 0.38% IntercontinentalExchange, Inc. MarketAxess Holdings, Inc. PHH Corp. Diversified Telecommunication Services - 0.06% Cogent Communications Holdings, Inc. Food Products - 0.44% Darling Ingredients, Inc. Dean Foods Co. Post Holdings, Inc. Health Care Equipment & Supplies - 0.57% Endologix, Inc. Insulet Corp. NuVasive, Inc. Spectranetics Corp. Thoratec Corp. Wright Medical Group, Inc. Health Care Providers & Services - 0.16% Brookdale Senior Living, Inc. Health Care Technology - 0.55% Allscripts Healthcare Solutions, Inc. Cerner Corp. HMS Holdings Corp. Medidata Solutions, Inc. Veeva Systems, Inc. - Class A Hotels, Restaurants & Leisure - 0.54% Bob Evans Farms, Inc. Boyd Gaming Corp. Caesars Entertainment Corp. Darden Restaurants, Inc. Papa Johns International, Inc. Scientific Games Corp. - Class A Household Durables - 0.14% Sony Corp. - ADR Independent Power and Renewable Electricity Producers - 0.12% NRG Energy, Inc. Pattern Energy Group, Inc. Internet & Catalog Retail - 0.31% Amazon.com, Inc. Groupon, Inc. Internet Software & Services - 0.79% Cornerstone OnDemand, Inc. CoStar Group, Inc. Cvent, Inc. Demandware, Inc. HomeAway, Inc. LinkedIn Corp. - Class A Marketo, Inc. Shutterstock, Inc. Machinery - 0.29% Harsco Corp. Navistar International Corp. Proto Labs, Inc. Media - 0.75% CBS Corp. - Class B DreamWorks Animation SKG, Inc. - Class A IMAX Corp. (b) Liberty Global PLC - Class A (b) Liberty Media Corp. - Class A New York Times Co. - Class A Oil, Gas & Consumable Fuels - 0.17% Antero Resources Corp. WPX Energy, Inc. Paper & Forest Products - 0.17% Louisiana-Pacific Corp. Personal Products - 0.15% Coty, Inc. - Class A Professional Services - 0.24% Advisory Board Co. Corporate Executive Board Co. WageWorks, Inc. Real Estate Investment Trusts (REITs) - 0.20% Mack-Cali Realty Corp. Plum Creek Timber Co, Inc. Real Estate Management & Development - 0.06% Alexander & Baldwin, Inc. Semiconductors & Semiconductor Equipment - 0.13% Cree, Inc. Software - 1.10% CommVault Systems, Inc. FireEye, Inc. Proofpoint, Inc. Qlik Technologies, Inc. RealPage, Inc. Salesforce.com, Inc. ServiceNow, Inc. Splunk, Inc. Ultimate Software Group, Inc. Workday, Inc. - Class A Specialty Retail - 0.15% Office Depot, Inc. Technology Hardware, Storage & Peripherals - 0.05% Nimble Storage, Inc. Thrifts & Mortgage Finance - 0.10% Ocwen Financial Corp. Wireless Telecommunication Services - 0.18% Sprint Corp. Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Proceeds $77,353,209) $ INVESTMENT COMPANIES - 0.08% Exchange Traded Funds - 0.08% SPDR S&P rust $ TOTAL INVESTMENT COMPANIES (Proceeds $631,434) $ TOTAL SECURITIES SOLD SHORT (Proceeds $77,984,643) - 9.33% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Leuthold Core Investment Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2014 The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2014: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks Aerospace & Defense $ $
